lower courts and petition presented issue of great statewide importance).
We therefore
            ORDER the petition DENIED.'




                                                                    J.




                                    Parraguirre


                                                                    J.



cc: Hon. Janet J. Berry, District Judge
     Washoe County Public Defender
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




      "Given this resolution of the petition, the motion to stay the district
court proceedings is denied as moot.




                                      2